Case 1:16-cv-05861-NG-RER Document 57 Filed 02/26/19 Page 1 of eeplaw.com
                                                                3 PageID #: 579
                                                                                  80 Pine Street, 38th Floor
                                                                                  New York, New York 10005
                                                                                  T. 212.532.1116 F. 212.532.1176

                                                                                  New Jersey Office
                                                                                  576 Main Street, Suite C
                                                                                  Chatham, New Jersey 07928

                                                                                  JOHN ELEFTERAKIS*
                                                                                  NICHOLAS ELEFTERAKIS
                                                                                  RAYMOND PANEK

                                                                                  OLIVER R. TOBIAS
                                                                                  JEFFREY B. BROMFELD
                                                                                  JORDAN JODRÉ*
                                                                                  FAIZAN GHAZNAVI
                                                                                  GABRIEL P. HARVIS
                                                                                  BAREE N. FETT

                                               February 26, 2019                  KRISTEN PERRY – CONIGLIARO
                                                                                  NICOLE BRENECKI
                                                                                  AIKA DANAYEVA
                                                                                  ARIANA ELEFTERAKIS
BY ECF                                                                            MICHAEL INDELICATO
Honorable Nina Gershon                                                            STEPHEN KAHN
                                                                                  EVAN M. LA PENNA
United States District Judge                                                      DOMINICK MINGIONE
                                                                                  JOSEPH PERRY
Eastern District of New York                                                      MARIE LOUISE PRIOLO *
                                                                                  KEYONTE SUTHERLAND
225 Cadman Plaza East
Brooklyn, New York 11201                                                          *Also Admitted In New Jersey



          Re:    Rodriguez v City of New York, et al., 16 CV 5861 (NG) (RER)

Your Honor:

       I represent plaintiff Heins Rodriguez in the above-referenced action. I write
pursuant to § 3(A) of the Court’s Individual Practices and the order dated January 8, 2019
to respectfully request a pre-motion conference concerning plaintiff’s contemplated motion
for partial summary judgment. If it should please the Court, plaintiff seeks summary
judgment on his negligence, assault, excessive force and fair trial claims.

                              Background and Argument Summary

         On the afternoon of August 13, 2015, Mr. Rodriguez was riding his bicycle
westbound on 43rd Avenue in Corona, Queens. Plaintiff, then 23 years old and on his way
to meet his mother for a trip into Manhattan, was traveling on the roadway and obeying
all traffic laws, including the applicable speed limit.

       As captured by multiple surveillance cameras, an unmarked police car driven by
defendant Zheng boxed plaintiff in from the left, which – either through actual contact or
undue proximity – caused plaintiff to be ejected from his bicycle and sent careening toward
the pavement without a helmet, resulting in serious and permanent injuries.1

          Such tactics are tantamount to deadly force and explicitly prohibited under all
1
    The video footage is accessible at: https://vimeo.com/264146619/6e5f39fbed.
Case 1:16-cv-05861-NG-RER Document 57 Filed 02/26/19 Page 2 of 3 PageID #: 580
Hon. Nina Gershon
Feb. 26, 2019

circumstances. NYPD Patrol Guide § 221-15 (“The following tactics are prohibited and will
not be used in an attempt to stop a vehicle…(c) Driving alongside the pursued vehicle…”)
(emphasis in original); see V.T.L. §§ 1122-a (“The operator of a vehicle overtaking, from
behind, a bicycle proceeding on the same side of a roadway shall pass to the left of such
bicycle at a safe distance until safely clear thereof.”), 1146(a) (“[E]very driver of a vehicle
shall exercise due care to avoid colliding with any bicyclist…”) and (2) (“If such driver
of a motor vehicle causes physical injury while failing to exercise due care in violation
of subdivision (a) of this section, then there shall be a rebuttable presumption that, as a
result of such failure to exercise due care, such person operated the motor vehicle in a
manner that caused such physical injury.”); Dershowitz v. United States, 12 CV 8634 (SN),
2015 WL 1573321, *24 (S.D.N.Y. Apr. 8, 2015) (reviewing video evidence in bicycle
collision case, finding defendants “100% liable” and noting: “A violation of a standard of
care imposed by the VTL constitutes negligence per se. If one party establishes prima facie a
violation of the traffic law, the burden shifts to the other party to produce evidence showing
that there was no violation or offering a sufficiently reasonable explanation or excuse for
the violation.”) (collecting cases) (citations omitted).2

       Upon hitting the pavement, plaintiff can be observed bouncing up reflexively; in a
daze, he removes headphones from his ears and is promptly handcuffed and arrested,
offering no resistance. No ambulance was called to the scene.3 In official reports and sworn
statements, the officers omit any mention of their involvement in the crash and offer


2
  Unbeknownst to plaintiff, defendants Zheng and Chen were pursuing him in order to summons him
for two alleged traffic violations: running a red light and biking against traffic. However, there was no
traffic light at the subject intersection and neither officer saw plaintiff ride the wrong way, vitiating
any probable cause that might have existed. In any event, especially given the low-level nature of the
purported violations, the officers’ use of force in the apprehension was excessive as a matter of law.
Rasanen v. Doe, 723 F.3d 325, 334 (2d Cir. 2013) (“[T]he use of force highly likely to have deadly
effects is unreasonable unless the officer had probable cause to believe that the suspect posed a
significant threat of death or serious physical injury to the officer or to others.”) (citation omitted);
Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000) (“The force used by the officer must be
reasonably related to the nature of the resistance and the force used, threatened, or reasonably perceived
to be threatened, against the officer.”); see, e.g., Hulett v. City of Syracuse, 253 F. Supp. 3d 462, 491
n.9 (N.D.N.Y. 2017) (“If anything, state law assault and battery claims are more plaintiff friendly,
because under New York law if an arrest is determined to be unlawful, any use of force against a
plaintiff may constitute an assault and battery, regardless of whether the force would be deemed
reasonable if applied during a lawful arrest.”) (citations, quotation marks and brackets omitted).
3
  Plaintiff, who remains symptomatic to date over three years later, has been diagnosed with multiple
traumatic injuries as a result of the crash, including, inter alia, traumatic brain injury, L5-S1 disc bulge,
right L5-S1 radiculopathy, cervical radiculopathy and traumatic myofascial pain syndrome.

                                                  Page 2
Case 1:16-cv-05861-NG-RER Document 57 Filed 02/26/19 Page 3 of 3 PageID #: 581
Hon. Nina Gershon
Feb. 26, 2019

prosecutors a series of provably false statements.

         In support of the arrest charges, defendant Zheng told prosecutors (and swore in
affidavits) that Mr. Rodriguez had run a red light, engaged in disorderly conduct and
resisted arrest. But these statements are each controverted by the record. First, as mentioned
supra at n.2, there was no traffic light facing southbound at the intersection of 104th Street
and 43rd Avenue, so defendant Zheng could not have observed Mr. Rodriguez run a red
light as claimed (defendants, conceding that this allegation was false, later withdrew it from
the criminal complaint). Second, the video disproves defendant Zheng’s sworn contention
that Mr. Rodriguez was disorderly by causing “a traffic jam.” Third, the video similarly
refutes defendant Zheng’s sworn allegation that plaintiff resisted arrest by “flailing his
arms,” “holding his arms against his body,” “struggling” and “refusing to be handcuffed.”
See Shepherd v. Mayer, 13 CV 6142 (NG) (PK), 2018 WL 679456, *4 (E.D.N.Y. Jan. 31,
2018) (“When a police officer creates false information likely to influence a jury’s decision
and forwards that information to prosecutors, he violates the accused’s constitutional right
to a fair trial, and the harm occasioned by such an unconscionable action is redressable in
an action for damages under 42 U.S.C. § 1983.”) (quoting Ricciuti v. N.Y.C. Transit
Authority, 124 F.3d 123, 130 (2d Cir. 1997)) (quotation marks omitted); Bryant v.
Serebrenik, 15 CV 3762 (ARR) (CLP), 2016 WL 6426372, *7 (E.D.N.Y. Oct. 28, 2016)
(“I therefore follow Garnett, and the majority of district courts in this circuit, in allowing
fair trial claims to proceed based on allegedly false information in a criminal complaint.”).4

       Accordingly, plaintiff respectfully requests a pre-motion conference.

       Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             Gabriel P. Harvis

cc:    All Counsel




4
 Indeed, in the underlying criminal proceeding, defendant Zheng and his partner, defendant Chen,
went so far as to exchange text messages, obtained through discovery, in an apparent effort to
coordinate their hearing testimony. The messages were exchanged while Zheng was under oath (during
an adjournment of the proceedings) and shortly after the hearing judge had specifically admonished
him: “Don’t speak to your partner.”

                                             Page 3
